Citation Nr: 0817566	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial 100 percent evaluation for a 
cerebrovascular accident (CVA) six months from August 6, 
2003.  

2.  Entitlement to an increased evaluation for a CVA, 
currently evaluated as noncompensable.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for vertigo and 
vestibular dysfunction.


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
September 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted the veteran's claim for 
service connection for a cerebrovascular accident (CVA) and 
assigned a noncompensable evaluation effective September 25, 
2003.  The October 2004 rating decision simultaneously denied 
service connection for hearing loss, vertigo and vestibular 
dysfunction.

The Board notes that the October 2004 rating decision which 
granted service connection for residuals of a CVA assigned a 
noncompensable evaluation under 38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8008.  The veteran filed a timely Notice of 
Disagreement (NOD) in December 2004 and in a later statement 
elected to have his claim reviewed by a Decision Review 
Officer (DRO).  Subsequently, a February 2006 Rating Decision 
evaluated whether the assigned effective date of March 25, 
2003 for the establishment of service connection for the CVA 
was clearly and unmistakably erroneous.

The RO determined that it was unclear how the rating 
specialist arrived at the March 25, 2003 effective date and 
assumed it should have been the date of the veteran's claim, 
November 25, 2003.  However, upon its further review of the 
medical evidence the RO determined that the first evidence 
presented showing the veteran had a stroke was an MRI dated 
August 6, 2003.  Accordingly, the effective date of service 
connection for a CVA was corrected to August 6, 2003 and an 
initial noncompensable evaluation was assigned from that 
date.


FINDINGS OF FACT

1.  The veteran was granted service connection for a CVA 
under 38 C.F.R. § 4.124a, Part 4, Diagnostic Code 8008 
effective August 6, 2003.

2.  From February 7, 2004, there are no residuals of record 
that have been objectively linked by competent medical 
evidence to the veteran's CVA.

3.  There is no competent medical evidence of record to show 
that the veteran's bilateral hearing loss was sustained in, 
aggravated by or otherwise related to his military service.

4.  There is no competent medical evidence of record to show 
that vertigo or a vestibular dysfunction was sustained in, 
aggravated by or otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent evaluation for a 
CVA were met effective for six months beginning August 6, 
2003.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Part 4, Diagnostic Code 8008 (2007).

2.  From February 7, 2007, the criteria for compensable 
residuals of a CVA have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, § 4.124a, Part 4, 
Diagnostic Code 8008 (2007).

3.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.385 (2007).

4.  The criteria for a grant of service connection for 
vertigo or a vestibular dysfunction have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  

Here, the veteran is also challenging the initial evaluation 
and effective date assigned following the grant of service 
connection for a CVA.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in May 2004 and May 2006.  The May 2004 
letter fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Decatur and Atlanta, Georgia VA 
Medical Centers from January 2003 to January 2006.  The 
veteran also submitted treatment records from Dr. L. from the 
VA Eye Clinic.  The veteran was scheduled for a VA medical 
examination in conjunction with each of the claims on appeal 
in July 2004; however, the veteran refused to appear for any 
scheduled examination.  A September 2004 letter in the claims 
filed indicates the veteran cancelled the examination because 
he stated he has already been evaluated for the claimed 
conditions at VA medical facilities and those records should 
contain the required detail to decide his claims without 
further medical examination.

Significantly, the veteran has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Merits of the Claims

I.  Initial Rating Claim

The veteran essentially contends that the initial evaluation 
assigned for his CVA, secondary to his service-connected 
hypertension does not accurately reflect the severity of the 
disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155 (2002); 38 C.F.R. § 4.1 (2007).  Separate 
Diagnostic Codes identify the various disabilities and the 
criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  While the 
veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

1.  Residuals of a CVA

A 100 percent initial evaluation should be assigned for six 
months for conditions rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8008.  A minimum rating of 10 percent 
thereafter may be assigned.  Id.

The veteran's disability has been rated as noncompensably 
disabling from August 6, 2003, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8008.  Diagnostic Code 8008 provides that 
thrombosis of brain vessels is to be rated as 100 percent 
disabling for six months.  Id.  Thereafter, the minimum 
rating for residuals is 10 percent.  Id. 

It is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025, that there are ascertainable 
residuals.  Id. at Note.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  Id.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran is assigned a 100 percent 
evaluation for six months following the effective date of 
service connection, August 6, 2003 pursuant to the 
regulations.  The diagnostic code under which the veteran was 
rated indicates that an initial rating of 100 percent shall 
be assigned for the first six months following service 
connection.  See 38 C.F.R. § 4.124a, DC 8008 (2007).  

However, the competent medical evidence of record is against 
a compensable rating for residuals of cerebrovascular 
accident following the initial six month period because 
ascertainable residuals of a CVA cannot be shown. Any claimed 
subjective symptoms (headaches, dizziness, fatiguability) 
that could be considered residuals have not been shown to be 
linked with competent medical evidence to the CVA.  Moreover, 
it has not been shown that any subjective residuals are not 
more likely attributable to "other disease or no disease" 
as required by the regulations.  38 C.F.R. § 4.124a, 
Diagnostic Code 8008, Note (2007).    

Pertinent medical evidence includes treatment notes from the 
Atlanta, Georgia VAMC.  The Board initially notes that a 
March 2003 treatment record shows that five months before the 
documented stroke that the veteran complained of slurred 
speech which he said he had been present since early 
adulthood due to a traumatic injury to the left side of his 
face.  The veteran also stated that he began having increased 
numbness and tingling in his feet and toes.  The treatment 
record shows he had been diagnosed with Diabetes Mellitus, 
hypertension and peripheral neuropathy due to the diabetes.  
The veteran's imbalance was also noted to be progressively 
getting worse.  At that time, the examining physician 
suggested an MRI to rule out a CVA.  

An August 2003 MRI of the brain from the Atlanta VAMC and 
subsequent VAMC treatment records showed the veteran had 
experienced several strokes.  An October 2003 VAMC Neurology 
Consult revealed the veteran first showed reported signs of 
slurred speech and being off-balance in 1998 which became 
profoundly worse in approximately October 2002.  The report 
indicated the veteran's gait also became affected.  A 
neurological examination showed the veteran's speech and 
language was within normal limits and incomplete ptosis 
without pupil involvement was noted.  Bilateral knee 
sensation was noted as decreased.  The veteran's face was 
noted to be asymmetrical due to a previous trauma.  Motor 
reflexes were normal.  The report noted that the veteran had 
a normal gait; however, the Romberg examination was abnormal.  

A July 2004 VAMC treatment record noted non-recurrent CVA.  
The same note indicated the veteran had no sensory or motor 
deficits; however, the Romberg examination was noted as 
positive.  

VAMC treatment records in January and August 2005 noted the 
veteran had non-recurrent CVA.  In December 2005, a VAMC 
treatment note indicated the veteran's history of 
hypertension, chronic renal insufficiency, CVAs, diabetes 
mellitus and claudication followed with conservative 
management.  The veteran's activity was noted to be limited 
by falls due to imbalance and he was noted to use a granny 
walker.

The issue before the Board is the evaluation of residuals of 
a CVA.  As previously explained, pursuant to VA regulations, 
in order to grant a compensable evaluation, the residuals of 
a stroke must be ascertainable.  In this case, the veteran 
has not presented competent medical evidence to allow for a 
compensable evaluation.  Any subjective symptoms that could 
be claimed as residuals must also be shown to be separate and 
distinct from other disabilities.  The veteran has been 
diagnosed with Diabetes Mellitus, type II, hypertension and 
peripheral neuropathy associated with diabetes.  The noted 
deficiencies and symptoms he experiences could be attributed 
to those conditions and they have not been definitively 
attributed to his CVA.  

The record reflects that on more than one occasion the 
veteran was informed that his claim needed to be developed 
and VA would assist him in developing the claim by obtaining 
the necessary medical evidence on his behalf.  In this 
regard, the Board notes that the veteran was scheduled for a 
VA examination in July 2004; however, he cancelled the 
examination stating he has already been evaluated and treated 
by VA for his CVA and he should not have to report for an 
additional examination.  In his Form 9 Appeal to the Board, 
he stated that he should not be punished because he has opted 
for treatment at the Atlanta VAMC versus running "miles all 
over the Atlanta area to be seen by two-three QTC doctors."

The "duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purported evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to show for VA examinations and 
personal hearings.  

Under the laws and regulations, the veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim.  38 C.F.R. §§ 3.326, 3.327 
(2007).  Furthermore, governing regulations are clear that 
when, as here, a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2007).  VA regulations provide that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  See 38 C.F.R. § 3.655; Engelke v. 
Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 
Vet. App. 307, 311 (1992).  Subsection (b) provides that, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 

In this case, the medical evidence of record is does not 
warrant a compensable evaluation for residuals of the 
veteran's CVA.  The veteran failed to report to a scheduled 
VA examination that might have provided insight into the 
current severity of his service-connected disability.  

Because the medical evidence of record relied on by the Board 
does not show any significant increase or decrease in 
symptomatology that would fulfill the requirements for an 
evaluation in excess a noncompensable rating after February 
7, 2004 under any applicable rating criteria involving the 
veteran's CVA, the Board concludes that staged ratings are 
not warranted.  See Fenderson, 12 Vet. App. 119.

In reaching the above conclusion, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for residuals of a stroke after the 
initial six-month 100 percent rating period, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

II. Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board also notes that where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946) develops certain 
chronic diseases, such as hearing loss, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in or 
aggravated by service even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The medical evidence reflects the 
veteran first complained of hearing loss in March 2003, long 
after his one-year of separation from service; therefore, 
presumptive service connection for hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability, including the concept of aggravation, commonly 
referred to as secondary service connection.  38 C.F.R. § 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  

1.  Hearing Loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria and is related by competent medical evidence to 
military service or continuity of symptomatology since 
military service.  Audiometric testing measures pure tone 
threshold hearing levels (in decibels) over a range of 
frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  The determination of whether a veteran has a 
disability based on hearing loss is governed by 38 C.F.R. § 
3.385 (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

A review of VA treatment records from January 2003 to January 
2006 show complaints of hearing loss.  The veteran's service 
medical records are negative for complaint or diagnosis of 
hearing loss.  The record first shows the veteran complained 
of decreased hearing in March 2003 when he reported being 
unable to hear his grand-daughter talk.  The record reveals 
that in May 2003, a comprehensive audiological evaluation was 
conducted.  Otoscopic evaluation showed clear ear canals AU 
and the tympanic membrane was visible and intact.  Visible 
landmarks appeared normal.  Audiological tests on the right 
ear revealed normal hearing through 2 Khz; sloping to a 
moderate sensorineural hearing loss, with excellent (100% at 
60 dbHL) word recognition ability.  Left ear audiological 
tests indicated a unilateral flat-shaped sensorineural 
hearing loss with very poor word recognition ability (4% at 
100 dbHL).  The actual VA audiometric test results are not 
associated with the claims folder; however, assuming, 
arguendo, the test results would show the veteran has hearing 
loss that qualifies him under 38 C.F.R. § 3.385 for a hearing 
loss disability, the Board has determined veteran's claim is 
deficient on other grounds in that he lacks the requisite 
competent medical nexus opinion linking such hearing loss to 
his military service or a showing of continuity of 
symptomatology since his discharge from service.  

Following a May 2003 audiological tests, the veteran was 
referred to an Ear, Nose and Throat (ENT) Specialist to rule 
out a left ear retrocochlear lesion.  A September 2003 VAMC 
treatment note by a VA ENT opined that the veteran's hearing 
loss is likely due to the left side AICA infarct.  Asymmetric 
hearing loss was again noted, left greater than the right.  
It stated the veteran will be fitted for a hearing aid if 
eligible.  A November 2003 VAMC treatment note concurred with 
the clinical examination by the ENT regarding the veteran's 
severe sensorineural hearing loss.  Subsequently, to 
determine the nature and etiology of the veteran's hearing 
loss, the veteran was scheduled for a VA examination in July 
2004.

The record indicates that the veteran cancelled his VA 
examination that had been scheduled in conjunction with this 
claim in September 2004 because he stated he has already been 
evaluated and treated by VA for hearing loss and he should 
not have to report for an examination.  The veteran's failure 
to cooperate with VA has essentially made it impossible to 
obtain the evidence.  See 38 U.S.C.A. §§ 5103A, 5107 (2002); 
Wood, supra at 193.  As stated above, the "duty to assist is 
not always a one-way street."  Wood, 1 Vet. at 192.  The 
veteran has a duty to report to VA examinations and assist in 
the development of his claims.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, 
the Board finds the September 2003 treatment note that states 
the veteran's hearing loss was most likely due to the left 
side AICA infarct to be speculative and non-probative.  

The September 2003 note is not supported by any rationale or 
indication that the examiner reviewed the veteran's medical 
history.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Further, there is no medical basis for which the 
examiner reached the conclusion.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

The veteran was provided an opportunity through which to 
obtain such evidence through the VA examination that was 
scheduled for him; however, he chose not to attend.  
Consequently, the Board finds that the competent medical 
evidence of record has not established a nexus between the 
presently diagnosed hearing loss and service, service 
connection must be denied.  38 C.F.R. § 3.655 (2007); See 
Hickson, 12 Vet. App. at 253.   

The Board has considered the veteran's statements in support 
of his contention that he currently suffers hearing loss as a 
result of his stroke.  This testimony is outweighed by the 
negative evidence, as discussed above.  In addition, the 
veteran is not a medical expert, and his statements do not 
serve as competent medical evidence of a nexus between 
currently diagnosed hearing loss and its relation to any 
injury claimed to have been sustained in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. 
App. at 55.

2.  Vertigo/Vestibular Dysfunction

The record reflects that the veteran has complained of 
vertigo and vestibular dysfunction; however, as there is no 
competent medical evidence linking a diagnosed condition to 
his military service or a service-connected disability, the 
claim shall be denied.

A March 2003 treatment note shows the veteran had vertigo 
that was attributed to a GI bug.  He was admitted to the VAMC 
in March 2003 with complaints of abdominal pain and noted to 
have an unsteady gait.  This was attributed as secondary to 
decreased blood pressure.  In September 2003, the veteran was 
noted to have vestibular loss and hearing loss most likely 
due to the left side AICA infarct.  The treatment note stated 
he was to be sent to Emory for Vestibular rehabilitation.  
Additional October 2003 and December 2005 treatment notes 
indicated the veteran did not exercise because he had several 
"falls" just doing routine tasks.

The veteran was noted to have vestibular loss, most likely 
due to the left side AICA infarct.  The Board does not find 
this statement definitively concluded a vestibular disorder 
was etiologically connected to a service-connected disability 
and was speculative at best.  The Board finds that such an 
opinion is too speculative in nature to support a grant of 
service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 
(1993).   As noted above, the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal, 5 Vet. App. at 461.  In 
this case, the Board notes that the VAMC physician did not 
state that he had reviewed the veteran's claims file.  In 
addition, the physician did not offer any rationale for his 
opinion.

In this regard, again, he was scheduled for a VA compensation 
examination to obtain a medical opinion regarding the nature 
and etiology of any vertigo or vestibular dysfunction.  The 
veteran cancelled the examination.  38 C.F.R. § 3.655 (2007).  
The veteran has a duty to report to VA examinations and 
assist in the development of his claims and his refusal to do 
so has made development of medical evidence that could 
support his claim impossible to obtain.  Id.    

The Board has also considered the veteran's statements 
regarding his claimed vertigo and vestibular condition; 
however, as previously stated, the veteran is not a medical 
expert, and his statements do not serve as competent medical 
evidence of a nexus between any current condition and its 
relation to any injury claimed to have been sustained in 
service or a condition related to service.  See Espiritu, 2 
Vet. App. at 494-495.

Based on the evidence of record, the veteran does not meet 
the criteria for entitlement to service connection because 
there is no competent medical evidence of a current 
disability linked by a competent medical opinion to either an 
in-service injury or incurrence or, secondarily, to an injury 
or condition that has been service-connected.

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for vertigo or a vestibular disorder, and that no 
reasonable possibility exists that further assistance would 
aid in substantiating the claim. 38 U.S.C.A. § 5103A(a)(2) 
(2002).  For these reasons, the claim for service connection 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
at 55.

 
ORDER

An initial evaluation of 100 percent for a CVA for six months 
beginning August 6, 2003 is granted subject to the laws and 
regulations governing the awards of monetary benefits.

Entitlement to a compensable evaluation for a CVA after the 
initial six-month 100 percent evaluation period beginning 
August 6, 2003 is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for vertigo and vestibular 
dysfunction is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


